NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas              956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                         February 12, 2015

      Hon. Richard W. B. 'Rick' Davis              Hon. Jessica Escue
      Attorney at Law                              Assistant District Attorney
      504 East 27th Street                         300 E. 26th St., Ste. 310
      Bryan, TX 77803                              Bryan, TX 77803-5361
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Hon. Jarvis Parsons
      Brazos County District Attorney
      300 E. 26th Street, Ste. 310
      Bryan, TX 77803
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00080-CR
      Tr.Ct.No. 12-01541-CRF-85
      Style:    JESSE TIRADO LOPEZ v. THE STATE OF TEXAS



              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 85th District Court
           Hon. Marc Hamlin, Brazos County District Clerk (DELIVERED VIA E-MAIL)